 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID ALLEN,                                      No. 1:15-cv-01609-DAD-JDP
12                      Plaintiff,
13           v.                                        ORDER DENYING PLAINTIFF’S MOTION
                                                       FOR RECONSIDERATION
14   CLIFF ALLENBY, Ex-Executive
     Directive of All Five Hospitals, et al.,          (Doc. No. 78)
15
                        Defendants.
16

17

18           Plaintiff David Allen is a civil detainee proceeding pro se and in forma pauperis in this

19   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           Before the court is plaintiff’s request for reconsideration (Doc. No. 78) of the

22   undersigned’s March 26, 2019 order adopting in full (Doc. No. 74) the February 26, 2019

23   findings and recommendations (Doc. No. 71). In those adopted findings and recommendations it

24   was recommended that the court grant defendants’ motions for summary judgment in part and

25   deny plaintiff’s motion for leave to amend. (Doc. No. 71.) Defendants responded in opposition

26   to plaintiff’s request for reconsideration on September 20, 2019 and September 30, 2019, and

27   plaintiff replied on October 21, 2019. (Doc. Nos. 79, 81, 83.)

28   /////
                                                       1
 1           “A motion for reconsideration should not be granted, absent highly unusual

 2   circumstances, unless the district court is presented with newly discovered evidence, committed

 3   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to

 4   raise arguments or present evidence for the first time when they could reasonably have been

 5   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

 6   F.3d 873, 880 (9th Cir. 2009) (internal quotation marks and citations omitted) (emphasis in

 7   original).

 8           In the pending motion for reconsideration, plaintiff purports to have identified newly

 9   discovered evidence warranting reconsideration of the court’s order granting summary judgment

10   in favor of defendants the County of Fresno and the Fresno Board of Supervisors (the “County

11   defendants”). In this regard plaintiff points to allegedly new evidence that purports to establish “a

12   causal connection between the County defendants’ and the annexation [of the Pleasant Valley

13   State Prison], the construction of [Coalinga State Hospital,] and [the] exposure of plaintiff to

14   Valley Fever.” (Doc. No. 78 at 7.)

15           The court’s review of the purported evidence relied upon by plaintiff in seeking

16   reconsideration—even assuming its veracity—reveals no such connection. (See Doc. No. 78 at

17   63, 82, 111, 116.) The documents plaintiff relies upon in this regard explain on their face that:

18                  The City [of Coaligna] has determined to annex the Pleasant Valley
                    State Prison (hereinafter “PVSP”) and adjacent State-owned prison
19                  lands (hereinafter, collectively, the “PVSP Site”) pursuant to
                    special legislation approved by the governor known as SB 2227,
20                  and the City has now commenced proceedings to annex the PVSP
                    Site.
21

22   (Doc. No. 78 at 63, 82, 111, 116). The documents now relied upon by plaintiff do not establish

23   any causal connection between the County defendants and plaintiff’s exposure to Valley Fever;

24   rather they merely pertain to the apportionment of tax revenue derived from the PVSP Site. (Id.)

25   Plaintiff’s “newly discovered evidence” does not have any impact upon the court’s earlier finding

26   that plaintiff failed to produce any evidence on summary judgement upon which a reasonable jury
27   /////

28   /////
                                                       2
 1   could find that “County Defendants ultimately caused plaintiff’s exposure to Valley Fever.”

 2   (Doc. No. 71 at 25.)

 3          Accordingly, plaintiff’s motion for reconsideration (Doc. No. 78) is denied.

 4   IT IS SO ORDERED.
 5
        Dated:     March 2, 2020
 6                                                       UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
